Citation Nr: 0617787	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for lumbar disk 
degeneration, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to March 
1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following an October 2005 Board remand.  This 
matter was originally on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In September 2005, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran's 
service-connected low back disability is manifested by 
symptoms that more closely approximate severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
under the old schedule for rating spine disabilities.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 40 
percent for service-connected lumbar disk degeneration have 
been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5293 (2002 & 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The October 2005 Board Remand and the VCAA

In October 2005, the Board remanded the issue of entitlement 
to an increased disability evaluation for chronic lumbosacral 
strain instructing the AMC to schedule a VA spine examination 
to include claims folder review and an opinion regarding the 
impact of the veteran's service-connected back disability on 
his vocational pursuits, formally adjudicate whether the 
veteran's service-connected spine disability encompasses 
lumbar spine degenerative disc disease, and subsequently 
readjudicate the veteran's claim.  The record reflects that 
the veteran underwent a VA spine examination in November 2005 
and the examination report is of record.  In the report, the 
November 2005 VA examiner confirmed review of the claims 
folder, addressed factors such as pain, weakness, and 
fatigability, and commented on the impact of the veteran's 
service-connected spine disability on his vocational 
pursuits.  In the February 2006 Supplemental Statement of the 
Case (SSOC), the RO determined that lumbar disk degeneration 
involving the four levels rather than chronic lumbosacral 
strain was the more appropriate diagnosis for the issue on 
appeal.  The RO also considered the additional medical 
evidence and continued the denial of the veteran's claim for 
an increased evaluation.  Based on the foregoing, the Board 
finds that the RO complied with the Board's October 2005 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in August 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO explained that VA needed medical and/or 
lay evidence which established that the veteran's service 
connected disability had increased in severity in accordance 
with the Schedule for Rating Disabilities (38 C.F.R. Part 4).  
The RO also advised the veteran to submit any evidence which 
he would like to have considered by VA with respect to his 
claim or to identify such evidence and VA will attempt to 
obtain it on his behalf.  Thus, the veteran was asked to 
submit any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

The August 2001 VCAA notice letter did not address the 
element of effective date with respect to the veteran's 
increased rating claim prior to its initial adjudication in 
October 2001.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nonetheless, the veteran was not prejudiced by such 
a defect because the Board is granting an increased 
evaluation for the veteran's service-connected low back 
disability as will be explained in greater detail below.  The 
Board also observes that correspondence dated in May 2006 
advised the veteran of the element of effective date prior to 
his claim's certification to the Board.  

Furthermore, the RO provided the veteran with a copy of the 
October 2001 rating decision, the April 2003 Statement of the 
Case (SOC), and Supplemental Statement of the Case (SSOC) 
dated in November 2004 and February 2006, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The April 2003 SOC and 
November 2004 SSOC cumulatively provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records dated from 1999 to 2004.  In 
addition, the RO afforded the veteran VA spine examinations 
in August 2001, July 2003, July 2004, and November 2005.  The 
Board further observes that private treatment records dated 
in March 2004 and VA treatment records dated prior to 1999 
are also associated with the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Increased Evaluation for Low Back Disability 

The veteran is currently assigned a 20 percent disability 
rating for his service-connected low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  
      
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue as in 
this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  

As the veteran filed his increased rating claim in November 
2000, the veteran's low back disability has been considered 
under the old and amended schedules for rating disabilities 
of the spine.  

Old Schedule for Rating Disabilities of the Spine

The veteran contends that he is entitled to an evaluation 
higher than the currently assigned 20 percent for his 
service-connected low back disability.    

In order for the veteran to receive the next higher rating of 
40 percent under Diagnostic Code 5295 (lumbosacral strain), 
the medical evidence must show severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The medical evidence, however, does not show that the overall 
disability picture more closely approximates severe 
lumbosacral strain.  The Board notes that the veteran 
demonstrated positive Goldthwaite's sign and a narrowing or 
irregularity of joint space in November 2005 (e.g., the 
November 2005 MRI scan noted findings of minimal canal 
stenosis at L4-5 and L5-S1).  There is also a clinical 
finding of osteoarthritis of the lumbar spine shown in VA 
treatment records dated in September 2001 and March 2002 as 
well as range of motion findings showing some mild to 
moderate loss of lateral motion noted in VA examination 
reports dated in July 2004 and November 2005.  Nonetheless, 
there are no clinical findings to indicate that the veteran 
demonstrates a listing of the whole spine to the opposite 
side.  Indeed, VA examiners noted that the veteran had normal 
curvature of the spine with no postural abnormalities in 
August 2001 and essentially normal lumbar curves and posture 
in July 2004, respectively.  Additionally, the veteran has 
not exhibited marked limitation of forward bending in 
standing position.  Rather, range of motion findings noted 
during VA examinations reveal at most a moderate limitation 
(i.e., the veteran demonstrated a loss of 30 degrees on 
forward flexion (60/90) in November 2005).  Furthermore, the 
veteran has not shown abnormal mobility on forced motion.  
While VA examiners noted that the veteran walked with a left 
leg limp at the August 2001 and July 2003 examinations, the 
veteran typically demonstrated normal heel, toe, and tandem 
walk.  Therefore, the medical evidence does not support an 
increased disability rating under Diagnostic Code 5295 for 
lumbosacral strain.    
  
The Board notes that the veteran has degenerative disc 
disease associated with his service-connected low back 
disability.  In order for the veteran to be awarded the next 
higher rating of 40 percent for severe intervertebral disc 
syndrome under Diagnostic Code 5293, the medical evidence 
must show that his back disability is manifested by recurring 
attacks and intermittent relief.  

After careful review of the objective medical evidence of 
record, the Board finds that the overall disability picture 
more closely approximates severe intervertebral disc 
syndrome.  The Board observes that the veteran told the 
November 2005 VA examiner that his back pain was not constant 
but there were periods when his back pain was extremely 
painful and other times when it was less painful.  The 
veteran's report of such symptomatology is supported by the 
VA treatment records from 2000 to 2003 that include numerous 
assessments of chronic low back pain.  The treatment records 
also contain clinical findings of left lumbar radiculopathy 
associated with the veteran's low back disability.  The VA 
examination reports dated in August 2001, July 2003, and 
August 2005 further reveal that the veteran's radiculopathy 
is manifested by sensory disturbances such as decreased 
pinprick to the left gastrocnemius and left plantar foot 
surface, decreased sensation to soft touch in the left 
gastrocnemius, and diminished sharp stimuli in the left leg, 
lower leg, and L5-S1 distribution.  The November 2005 VA 
examiner also noted that the veteran demonstrated some left 
leg muscle weakness at the time of that examination.  
Moreover, the Board notes that the August 2001 examiner wrote 
that the veteran showed only minimal L1 degenerative changes 
with moderate protrusion at L4 through L5 resulting in 
moderate canal stenosis and later noted that the veteran had 
mild degenerative disc disease with moderate central disc 
protrusion in L4-L5 resulting in mild/moderate canal stenosis 
in the July 2003 VA examination report.  Nonetheless, the 
November 2005 VA examiner more recently commented that the 
veteran had significant lumbosacral disk disease.  The Board 
also notes that a VA physician wrote that the veteran had 
significant degenerative disk disease of the lower back in 
December 2001.  In consideration of the characterizations of 
the severity of the veteran's low back disability as 
"significant" in addition to the orthopedic and 
neurological manifestations documented in the medical 
records, the Board finds that the veteran's low back 
disability is manifested by recurring attacks and 
intermittent relief, and, thus, an increased rating of 40 
percent under Diagnostic Code 5293 for severe intervertebral 
disc syndrome is warranted.             

The veteran, however, is not entitled to the next higher 
rating of 60 percent.  Under Diagnostic Code 5293, a 60 
percent evaluation is prescribed for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Although the veteran has 
demonstrated some pain and symptoms compatible with sciatic 
neuropathy as explained above, the veteran has not 
additionally objectively demonstrated muscle spasm at any 
time relevant to the appeal period.  There are also no 
findings to indicate that the veteran has demonstrated an 
absent ankle jerk reflex.  Moreover, the veteran experiences 
more than little intermittent relief with respect to his low 
back disability.  Indeed, the veteran told the November 2005 
VA examiner that his back pain "comes and goes" and that he 
experiences relief with decreased activity and Toradol shots.    

The Board notes that the maximum disability rating under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine is 40 percent.  Thus, a disability rating higher than 
the current 40 percent under that diagnostic code is not 
available.  Additionally, there is no medical evidence of 
fractured vertebrae or ankylosis associated with the service-
connected low back disability that would support an 
evaluation under the criteria set forth in Diagnostic Codes 
5285, 5286, or 5289 for any portion of the relevant appeal 
period.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 
(2002).

Based on the foregoing, the Board finds that the medical 
evidence supports the assignment of a 40 percent disability 
rating for the veteran's service-connected low back 
disability on a schedular basis under the old schedule for 
rating spine disabilities.  

The New Schedule for Rating Disabilities of the Spine

Under the new schedule for rating spine disabilities, the 
veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).  

The Board notes that the veteran told the November 2005 VA 
examiner that he had been prescribed bed rest over the last 
12 months.  He also reported at the September 2005 video 
conference hearing that he was off work for 2 to 3 months a 
year due to his low back disability and that treatment 
included bed rest, medicine, and a restriction of work 
activities.  The Board notes that the VA treatment records 
contain numerous references to the veteran's requests for 
light duty or excused absence from work due to back pain.  In 
May 2001, the veteran's treating physician (Dr. C.S., M.D.) 
wrote a letter to the veteran's employer explaining that the 
veteran had a bulging lumbar back disc that became inflamed 
intermittently with various activities and that the resulting 
back pain may require medical attention and excused absence 
from work.  Nonetheless, the frequency and duration of the 
veteran's reported incapacitating episodes are unclear.  The 
medical evidence only definitively shows that a physician 
prescribed bed rest once in March 2003 and he did not specify 
duration at that time.  Therefore, the Board finds that 
evaluation of the veteran's low back disability on the basis 
of the total duration of incapacitating episodes over the 
past 12 months would not be to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

At the July 2004 VA spine examination, the veteran exhibited 
forward flexion to 95 degrees and combined range of motion of 
225.  The November 2005 VA spine examination report shows 
that the veteran essentially demonstrated a forward flexion 
of 60 degrees and combined range of motion of 170 degrees.  
The Board notes that any additional functional limitation due 
to such factors as pain, weakness, fatigability and 
incoordination were considered during examination.  38 C.F.R. 
§§ 4.40, 4.45;  Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Therefore, the orthopedic manifestations under the 
new schedule warrant a 20 percent evaluation.  The Board 
notes that there is no clinical finding of favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent evaluation under the new schedule.

In regard to neurological manifestations, the Board again 
notes that the medical evidence documents multiple complaints 
by the veteran of pain radiating to his left lower extremity.  
Under Diagnostic Code 8520, a 10 percent rating is prescribed 
for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation.  A 60 
percent rating is prescribed for severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  Finally, 
a 80 rating is prescribed for complete paralysis of the 
sciatic nerve where the foot dangles and drops, no active 
movement is possible of muscles below the knee, and flexion 
of knee is weakened or (very rarely) lost.

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id. 

As previously explained, the objective medical evidence 
reveals that that veteran demonstrates some intermittent 
pain, sensory loss, and recently, some muscle weakness but 
generally no loss of reflexes in his lower left extremity due 
to radiculopathy associated with his low back disability.  
Although the veteran had no Babinski's response bilaterally 
at the July 2003 VA examination, his reflexes have otherwise 
generally been clinically evaluated as normal.  Thus, the 
Board finds that the neurological manifestations of the 
veteran's low back disability more closely approximate the 
schedular criteria commensurate with a 20 percent evaluation 
for moderate incomplete paralysis of the sciatic nerve.  

The revised rating criteria further provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (3) (2005).  The Board 
notes that the medical evidence does not show that that the 
effects in each spinal segment are distinct such that 
separate evaluations are necessary at this time.  

The Board further notes that an evaluation of the veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Under 38 C.F.R. § 4.25, separate 
evaluations for the chronic orthopedic (20 percent) and 
neurologic manifestations (20 percent) associated with the 
veteran's low back disability would clearly result in the 
higher evaluation in light of the Board's determination that 
evaluation of the total duration of incapacitating episodes 
occurring over the past 12 months would not be to the 
veteran's advantage.  As between the new and old schedule, it 
is more advantageous to evaluate the veteran's low back 
disability under the old schedule that affords him a higher 
disability rating.  

In sum, the Board finds that medical evidence supports the 
assignment of a 40 percent disability rating for the 
veteran's service-connected back disability under the old 
rating schedule; however, the preponderance of the evidence 
weighs against the assignment of an evaluation higher than 40 
percent on a schedular basis under both the old and new 
schedules for rating spine disabilities.  

Furthermore, the record reflects that the veteran has been 
employed as a commercial food preparer, painter and 
construction worker during the course of the appeal period.  
The veteran has reported that his service-connected low back 
disability has adversely affected his employment because it 
has required frequent absences from work for treatment and 
has resulted in termination of employment in the past.  The 
medical evidence also shows that the veteran's treating 
physicians advised the veteran's employer regarding work 
restrictions due to problems associated with his service-
connected low back disability.  Consequently, the November 
2005 VA examiner was asked to comment on the impact of the 
veteran's lumbosacral spine disability on his vocational 
pursuits.  The examiner noted that it was going to be 
unlikely for the veteran to pursue a vocation that required 
any significant physical activity or heavy lifting or bending 
at the lumbar spine.  He further advised that the veteran 
should be provided with an opportunity to pursue a vocation 
in a sedentary employment position.  It is also noted that 
the veteran's treating physician had previously encouraged 
him to consider alternative jobs that did not involve 
frequent and repetitive heavy lifting in December 2001.  

In consideration of the competent medical opinions of record, 
the Board finds that to the extent that the veteran's 
service-connected low back disability affects employability, 
such has been contemplated in the assignment of the current 
40 percent schedular evaluation.  The evidence does not 
reflect that the disability at issue has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2005) is not warranted.



ORDER

Entitlement to an increased evaluation of 40 percent for 
lumbar disk degeneration is granted, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


